Citation Nr: 0926545	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection and 
assigned a 30 percent disability rating for PTSD, effective 
February 11, 2004.  


FINDINGS OF FACT

1.  The Veteran has moderate difficulty in establishing and 
maintaining some social relationships and he has quit several 
jobs.  

2.  The Veteran's PTSD does not manifest in occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
higher, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 and 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  PTSD disability rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, the evidence reflects that the Veteran's PTSD has 
remained stable, making staged ratings inappropriate on this 
record.  

The criteria for evaluating PTSD are found in the general 
rating formula for mental disorders.  38 C.F.R. § 4.130 & 
Diagnostic Code 9411.  Since the Veteran's disability was 
assigned a 30 percent rating in the September 2006 decision, 
the Board will apply the criteria for the three higher 
schedular ratings-namely, 50 percent, 70 percent and 
100 percent-available for a PTSD disability to the facts in 
this record to see if an increased rating is warranted.  An 
extraschedular evaluation will also be discussed.  

A.  50 percent rating 

A 50 percent rating is warranted when the PTSD manifests in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: (1) panic attacks 
more than once a week; (2) difficulty in understanding 
complex commands; (3) impaired abstract thinking; 
(4) impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); (5) circumstantial, circumlocutory, or 
stereotyped speech; (6) impaired judgment; (7) flattened 
affect; (8) difficulty in establishing and maintaining 
effective work and social relationships; and (9) disturbances 
of motivation and mood.  38 C.F.R. § 4.130 (general rating 
formula for mental disorders) (symptoms numbered and 
reordered to facilitate application to this Veteran's 
disability manifestations).  

The first six symptoms are not manifest by the Veteran's PTSD 
disability.  Not one examiner found that the Veteran has 
panic attacks at all, let alone more than once per week.  
While the Veteran reported to the August 2006 C&P PTSD 
examiner that he has poor concentration, the Veteran was able 
to perform memory tests and count backwards by subtracting a 
number, and answer questions clearly and coherently.  
March 2001 PTSD Evaluation (insight fair); July 2005 SWS MH 
Case Management (through process logical and goal-oriented; 
good); May 2005 SWS MH Case Management (insight good); 
December 2004 MHC Psychiatrist (logical and coherent thought 
processes; goal-directed); July 2004 MHC Clinical Specialist 
(though process good, grossly intact; coherent and future-
oriented).  The record thus does not establish any difficulty 
in understanding complex commands or impaired abstract 
thinking.  All examiners to address it found the Veteran to 
have no gross memory loss or impairment.  August 2006 C&P 
PTSD Exam (no gross memory loss or impairment); December 2004 
MHC Psychiatry resident (recent and remote memory intact); 
January 2004 Clinic Visit (Veteran denies memory changes).  
Although the Veteran's missing teeth make his speech 
difficult to understand at times, his speech is linear, 
clear, and coherent at a normal rate and volume.  August 2006 
C&P PTSD Exam;  see also March 2001 PTSD Evaluation (speech 
within normal limits); December 2004 MH Psychiatry Resident 
(normal in rate and tone); but see July 2005 SWS MH Case 
Management (terse responses; Veteran says he is not talkative 
today).  

As to the Veteran's judgment, the only specific evidence in 
the record is that he has reported that at night he patrols 
the perimeter of his property with a gun.  July 2004 MHC 
Clinical Specialist.  But the examiner's findings on this 
symptom never reflect any significant impairment in the 
Veteran's judgment.  August 2006 C&P Examination (no 
significant impairment in judgment); March 2001 PTSD 
Evaluation (insight and judgment fair); July 2005 SWS MHC 
Case Management (good judgment); May 2005 SWS MHC Case 
Management (good judgment); December 2004 MHC Psychiatry 
Resident (judgment fair); October 2004 MHC Psychiatrist 
(judgment fair).  Thus, the record does not establish that he 
has impaired judgment.  

There is mixed evidence about the seventh symptom.  The 
Veteran's affect was usually appropriate.  See, e.g., 
August 2001 PTSD Evaluation (affect in full range, congruent 
with mood); May 2006 MHC Psychiatrist (appropriate); 
February 2006 PC Provider (normal affect); January 2006 MHC 
Psychiatrist (appropriate); October 2005 MHC Psychiatry 
(appropriate); May 2005 SWS MH Case Management (animated 
affect); March 2005 MHC Psychiatrist (normal affect); 
December 2004 MHC Psychiatry resident (euthymic affect); 
November 2004 Clinic Visit (normal affect); July 2004 Clinic 
Visit (normal affect); May 2004 MHC Psychiatrist 
(appropriate); April 2004 MHC Psychiatrist (affect 
appropriate); November 2003 MHC Psychiatrist (affect 
appropriate); October 2003 MHC Psychiatrist (appropriate).  A 
few times, his affect was less than normal.  See July 2005 
SWS MH Case Management (constricted affect); July 2004 MHC 
Clinical Specialist (affected blunted); April 2004 MHC 
Clinical Specialist (affect blunted); February 2004 MHC 
Clinical Specialist (affect blunted); January 2004 MHC 
Clinical Specialist (blunted affect).   And only the 
August 2006 C&P PTSD examiner described his affect as 
flattened.  Notwithstanding the few times that it was not 
normal, given the repeated descriptions of an appropriate 
affect over two years of treatment, the Board finds that this 
evidence does not establish that the Veteran's PTSD 
disability is manifested with a flattened affect.  

Although there is mixed evidence, the record shows that the 
Veteran has difficulty in establishing and maintaining social 
relationship and the evidence implies he may have difficulty 
in work relationships.  He has a few friends who are either 
long-time friends or other Vietnam Veterans.  August 2006 C&P 
PTSD Exam.  He enjoys going out to play pool, but had stopped 
playing for a while because his alcoholic girlfriend would 
come along with him and get drunk at the bar.  February 2004 
MHC Clinical Specialist.  Then, he found a place where his 
girlfriend would not come and every week, he could meet those 
friends with whom he felt safe.  July 2004 MHC Clinical 
Specialist.  He has reported that he both wants to be more 
social and wants to be alone.  March 2001 PTSD Evaluation.  
He has good relationships with two of his three adult 
children and with his grandchildren.  August 2006 C&P PTSD 
Exam.  He is estranged from one son, who has in the past 
stolen property from the Veteran in order to buy drugs.  
April 2004 MHC Clinical Specialist.  He has been divorced 
five times and does not get along with at least one ex-wife.  
March 2005 SWS MH Case Management (difficult family 
relationships that cause him trouble but close to adult kids 
and grandchildren).  

There if very little in the record about his work 
relationships.  He has reported that he has never been fired 
but has quit many jobs.  August 2006 C&P PTSD Exam.  He told 
one examiner that soon after returning from Vietnam, he 
learned he could not work for other people, but there are no 
specifics given.  October 2005 MHC Clinical Specialist.  He 
has been a partner in a radiator shop for more than twenty 
years, but he has stated that he goes there but does not 
work.  August 2006 C&P PTSD Exam.  On the other hand, he has 
reported that at work, he works alone and stays by himself.  
March 2005 SWS MH Case Management.  Once, he got into a fist-
fight with his partner and reported that he felt bad about it 
but could not help himself because his nerves were so bad. 
April 2004 MHC Clinical Specialist.  

Finally, the record shows that the Veteran's mood is often 
anxious.  August 2006 C&P Exam (dysphoric mood); March 2001 
PTSD Evaluation (mildly anxious); December 2004 MHC 
Psychiatry resident (euthymic with mild anxiety); April 2004 
MHC Clinical Specialist (anxious mood); October 2003 MHC 
Clinical Specialist (moderate anxiety).  But there were 
several times when his mood was euthymic.  March 2001 
(euthymic); July 2005 SWS MH Case Management (pleasant mood); 
January 2004 Clinic Visit (jovial mood).  

Only two of the nine listed symptoms are established on this 
record.  But the symptoms recited in the rating schedule 
criteria for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Here, there is no evidence of reduced reliability and 
productivity on the job.  But, as discussed above, the record 
establishes moderate impairment in some social relationships 
and family relationships, and there is at least an inference 
of some occupational impairment from the many jobs that the 
Veteran quit in the past.  On the other hand, the evidence 
about occupational impairment is neither specific nor clear.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3;  see also 38 U.S.C.A. 
§ 5107(b) (when there is an approximate balance of positive 
and negative evidence about a claim, reasonable doubt should 
be resolved in the claimant's favor);  38 C.F.R. § 3.102 
(same).  Resolving reasonable doubt in the Veteran's favor, 
the Veteran's PTSD disability rating is increased to 
50 percent.  

B.  Ratings higher than 50 percent 

A rating higher than 50 percent is not warranted on this 
record.  A 70 percent rating is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: (1) obsessional rituals which 
interfere with routine activities; (2) speech intermittently 
illogical, obscure, or irrelevant; (3) near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; (4) spatial 
disorientation; (5) difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
(6) impaired impulse control (such as unprovoked irritability 
with periods of violence); (7) neglect of personal appearance 
and hygiene; (8) inability to establish and maintain 
effective relationships; and (9) suicidal ideation.  
38 C.F.R. § 4.130 (general rating formula for mental 
disorders) (symptoms numbered and reordered to facilitate 
application to this Veteran's disability manifestations).   
There is no evidence at all of the first five symptoms 
listed.  

As to impaired impulse control, there is no evidence that the 
Veteran experiences impaired impulse control to the degree 
described, because the record does not reflect any periods of 
violence.  The only violence noted in the record is one 
physical fight with his business partner.  He reported that 
he felt bad about it but his nerves were so bad he just acted 
before he could think.  April 2004 MHC Clinical Specialist 
Addendum.  No other incident is described.  And while he 
reported at his initial PTSD evaluation that he got angry 2 
to 4 times per week and that his anger could be triggered by 
road rage, a customer, having a flat tire, or his girlfriend, 
there is no indication that his anger was either unprovoked 
or resulted in any violence.  March 2001 PTSD Evaluation.  
That symptom simply is not established on this record.  

Similarly, the record does not establish that the Veteran 
neglects his personal appearance or hygiene.  In two sessions 
with a social worker, the Veteran had dirty clothing and 
hands, but she noted that he was wearing his work clothes, 
and that his job involved repairing machinery.  May 2005 SWS 
MH Case Management; March 2005 SWS MH Case Management.  
Otherwise, the Veteran's appearance and hygiene were noted as 
appropriate.  August 2006 C&P PTSD Examination (neatly and 
cleanly dressed with good personal hygiene); July 2005 SWS MH 
Case Management (appropriate casual grooming with neat and 
clean hygiene); March 2001 PTSD Evaluation (casually 
dressed).  

And while the Veteran's social and occupational relationships 
are moderately impaired (as discussed above), the record does 
not support a finding that he is unable to establish and 
maintain relationships.  He has long-term friends and he has 
made new friends of others who have served in the Republic of 
Vietnam.  He is close with two of his adult children and with 
all of his grandchildren.  And even though he got into a 
fist-fight with his business partner, the Veteran is 
nevertheless still in business with him.  

Finally, the Veteran often denies suicidal ideation, but 
sometimes admits he has thought about it without ever having 
a plan.  It is not clear how far in the past those thoughts 
were, but no examiner has found that he has an intent to 
commit suicide.   He has consistently reported that he would 
not want to leave his grandchildren or his dogs.  

Thus, none of these symptoms is established on the record.  
Nor is the description of the overall severity to warrant a 
70 percent rating:  occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood.  There are no 
deficiencies in school, judgment or thinking found by any 
examiners in this record.  And while moderate deficiencies 
exist in some areas of work, family relationships, and mood, 
as discussed above, some aspects of those areas are not 
impaired.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, without resolving 
reasonable doubt in favor of the Veteran, a 50 percent 
disability rating would not have been assigned.  Because the 
Veteran has some good family relationships, has been found to 
have a euthymic mood, and has maintained his business for 
more than 20 years, the Board finds that the impairment in 
those areas is more nearly described by a 50 percent rating 
(describing some impairment in occupational and social 
functioning) than by a 70 percent rating (describing 
occupational and social impairment with deficiencies in most 
areas).  

Finally, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  38 C.F.R. 
§ 4.130 (general rating formula for mental disorders).  These 
symptoms are not manifested by the Veteran's PTSD disability.  

First, a 100 percent rating requires total occupational 
impairment plus total social impairment.  He does not total 
occupational impairment because he is still in a partnership 
running a radiator shop.  He does not have total social 
impairment because he still has good relationships with some 
of his family and has both long-term friends and more recent 
friends who are Veterans.  As to the symptoms listed in the 
criteria, the only one that has even a hint of evidence in 
the record is for suicidal ideation, which, as discussed 
above, has no corresponding intent.  Thus, a 100 percent 
rating is not warranted.  

The Global Assessment Functioning (GAF) scores provide 
further support that the veteran's disability does not 
warrant an evaluation higher than 50 percent.  The GAF score 
serves as a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), p. 32).   A GAF score of 61 - 70 is 
defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful personal relationships.  A GAF score of 51 - 
60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid. 

Three examiners (the Veteran's treating psychiatrist, the C&P 
examiner who is a psychologist, and the psychiatry resident) 
assigned GAF scores between 55 and 65, which reflects mild or 
moderate symptoms with some, or moderate, difficulty in 
social, occupational, or school functioning.  See August 2006 
C&P PTSD Exam (55); May 2006 MHC Psychiatrist (55-65); 
March 2006 MHC Psychiatrist (55-65); January 2006 MHC 
Psychiatrist (55-65); December 2004 MHC Psychiatry Resident  
(57-60); July 2004 MHC Psychiatrist (55-60); October 2003 MHC 
Psychiatrist (60).  One examiner, the clinical specialist, 
assigned lower GAF scores that reflect serious impairment in 
social, occupational, or school functioning.  July 2004 MHC 
Clinical Specialist (45); April 2004 MHC Clinical Specialist 
(45); February 2004 MHC Clinical Specialist (45); 
January 2004 MHC Clinical Specialist (50); October 2003 MHC 
Clinical Specialist (45).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the Board 
assigns less weight to the lower GAF scores assigned by the 
clinical specialist than to the higher scores assigned by the 
three other medical professionals.  For one thing, the scores 
by the three examiners are consistent with one another and 
consistent with the symptoms that the Veteran reports.  
Moreover, those scores reflect the fact that the Veteran has 
positive relationships, has continued in his business, and 
functions fairly well with his PTSD disability.  That is also 
consistent with the social worker's notes about the Veteran 
(although she did not assign GAF scores).  July 2005 SWS MH 
Case Management; March 2005 SWS MH Case Management; March 
2005 SWS MH Case Management.  

It is not possible to interpret the difference in scores as 
reflecting a change in the severity of the Veteran's 
disability because in October 2003, the psychiatrist assigned 
a score of 60 whereas the clinical specialist assigned a 
score of 45.  Nor is the difference in scores explained by 
the fact that the Veteran reported to her that he didn't like 
the VA psychiatrist.  Two other examiners assigned scores 
consistent with those of the psychiatrist.  

The record shows that the clinical specialist's notes tend to 
focus on what impairment there is, without also focusing on 
the areas of functioning that are working for the Veteran.   
For example, the clinical specialist in examining the impact 
of the PTSD on the Veteran's social functioning recorded that 
because the Veteran's girlfriend wants to come with him when 
he goes out to play pool, the Veteran stays home most of the 
time.  But while the Veteran also reported at that session 
that he was going to one pool place to play with his friends, 
she focused on the fact that his friends are Vietnam Veterans 
so that he feels safe with them.  July 2004 MHC Clinical 
Specialist.  Both aspects are important, but her GAF score 
does not appear to reflect that he regularly sees those 
friends.  

Moreover, at her initial evaluation of the Veteran, the 
clinical specialist recorded that he was uncomfortable and 
giggled inappropriately when reporting that he thinks about 
suicide once a month and takes his gun out to kill himself 
but has never used it.  October 2003 MHC Clinical Specialist.  
Thereafter, her notes always include questions about his guns 
and suicide, despite the fact that he consistently denies 
that he would ever commit suicide because he cares about his 
grandchildren and dogs too much.  The Board finds that the 
scores assigned by the clinical specialist do not adequately 
reflect the Veteran's areas of positive functioning and as a 
result, are not entitled to as much weight as the score 
assigned by the other examiners.  When the probative value of 
the GAF scores is considered, the GAF scores are consistent 
with the assignment of a 50 percent disability rating.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, there is positive evidence that fits into the 
schedular criteria for a higher rating.  But when all of the 
evidence is examined and the relative credibility of the GAF 
scores is considered and the impact of the disability on the 
Veteran's functioning is taken into consideration, the 
evidence against a rating higher than 50 percent outweighs 
the positive evidence and there is no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

A higher score is also not available under the extra-
schedular rules.  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
But if the level of severity and symptomatology of the 
Veteran's service-connected disability is compared to the 
established criteria found in the rating schedule and the 
schedular rating is adequate, no extra schedular rating is 
warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The symptoms manifested by the Veteran's PTSD disability were 
found in the schedular criteria, with the exception of his 
complaints about nightmares, hypervigilance, news-avoidance, 
and exaggerated startle response.  But those particular 
symptoms are the criteria by which the PTSD disability is 
diagnosed.  See DSM-IV at  309.81.  As symptoms present in 
persons in order to be diagnosed with PTSD, those symptoms do 
not provide criteria by which the severity of the disability 
is measured.  Since the schedular criteria were adequate to 
evaluate the Veteran's PTSD disability, no extra-schedular 
rating is warranted.  

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
disability evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, the notice 
given to the Veteran will not be discussed here. 

The Veteran did not request any assistance in obtaining 
evidence to support his claim.  VA thus fulfilled its duty to 
assist the Veteran by obtaining his service treatment records 
and VA medical treatment records and by conducted a C&P 
examination.  


ORDER

An initial disability rating of 50 percent, and no higher, is 
granted, subject to the criteria governing payment of 
monetary benefits.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


